J-S51036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 HAROLD DICKSON                     :
                                    :
                   Appellant        :        No. 729 MDA 2019

           Appeal from the PCRA Order Entered April 5, 2019
           In the Court of Common Pleas of Lancaster County
          Criminal Division at No(s): CP-36-CR-0001667-2015


 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 HAROLD DAVID DICKSON               :
                                    :
                   Appellant        :        No. 730 MDA 2019

           Appeal from the PCRA Order Entered April 5, 2019
           In the Court of Common Pleas of Lancaster County
          Criminal Division at No(s): CP-36-CR-0001669-2015


 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 HAROLD DAVID DICKSON               :
                                    :
                   Appellant        :        No. 731 MDA 2019

           Appeal from the PCRA Order Entered April 5, 2019
           In the Court of Common Pleas of Lancaster County
          Criminal Division at No(s): CP-36-CR-0001666-2015
J-S51036-19


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 HAROLD DICKSON                            :
                                           :
                    Appellant              :        No. 732 MDA 2019

                 Appeal from the Order Entered April 5, 2019
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0001665-2015


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 HAROLD DAVID DICKSON                      :
                                           :
                    Appellant              :        No. 733 MDA 2019

             Appeal from the PCRA Order Entered April 5, 2019
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0001672-2015


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

DISSENTNG MEMORANDUM BY GANTMAN, P.J.E.:

FILED NOVEMBER 07, 2019

      I respectfully dissent because I think Appellant complied with the

express dictates of Commonwealth v. Walker, 646 Pa. 456, 469, 185 A.3d

969, 977 (2018) (holding prospectively: “[T]he proper practice under Rule

341(a) is to file separate appeals from an order that resolves issues arising on

more than one docket. The failure to do so requires the appellate court to


                                     -2-
J-S51036-19


quash the appeal”). Walker relied on the 2013 amendment to the Official

Comment of Pa.R.A.P. 341(a) (stating where one or more orders resolves

issues arising on more than one docket or relating to more than one judgment,

separate notices of appeal must be filed).

      Recently, in Commonwealth v. Creese, 2019 PA Super 241 (filed

August 14, 2019), a panel of this Court interpreted Walker “as instructing

that we may not accept a notice of appeal listing multiple docket numbers,

even if those notices are included in the records of each case. Instead a notice

of appeal may contain only one docket.” Id. at *2. In my opinion, Creese

represents an unwarranted extension of Walker, because nothing in Walker

includes a “one docket number only per notice of appeal” mandate.          Said

another way, nothing in Walker prohibits an appellant from filing a notice of

appeal listing more than one docket number, so long as the appellant files a

separate notice of appeal at each relevant underlying docket, which is

consistent with Rule 341(a). Further, Creese decidedly penalizes appellants,

especially pro se appellants, who had absolutely no way to intuit the additional

requirement Creese grafted onto Walker. Here, Appellant filed five separate

pro se notices of appeal, one at each underlying docket. In my view, Appellant

complied with Walker, even though he included all five docket numbers on

each notice of appeal. Instead of quashing these consolidated appeals under

Walker, based on the “infused” Creese technicality, I would affirm the PCRA




                                     -3-
J-S51036-19


court’s decision, based on statutory untimeliness (see 42 Pa.C.S.A. §

9545(b)) and Rule 1925(b) waiver. Accordingly, I dissent.




                                   -4-